Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 1st, 2021, has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Lawrence S. Perry on January 13th, 2022.

The application has been amended as follows: 

IN THE CLAIMS
	For each of claims 1, 11, and 13, in the second-to-last line, replace “in each of the domain” to “in the domains”.
Reasons for Allowance
Claims 1, 5-13, and 17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record are Terada et al. (US 2013/0310239 A1) view of Harada et al (US 2011/0176833 A1).
With regards to claims 1, 15-13, and 17, a review of Terada and Harada found that the references do not provide the facts necessary to maintain that the claimed volume resistivity values, solubility parameters (SP values), and tanδ1/tanδ2 ratio would have been inherent. Neither Terada nor Harada teach separate amounts of conductive particles in the domains compared to the matrix, yet the structure described by the present specification has a much higher amount of carbon black in the domains compared to the matrix. Therefore, it cannot be maintained that Terada and Harada teach a substantially identical product, and thus, the burden for inherency has not been met.  In further support, it is noted that since the carbon black is used to control conductivity, and since the claims require separate volume resistivity values, it is not clear how a structure such as that of Terada and Harada, which has uniform dispersion of carbon black, would have separate volume resistivity values as required by the claim.
Furthermore, with respect to the subject of inherency of claims 1, 5-13, and 17, and additionally with respect to the subject of the electro-conductive particle amount of claims 1 and 5-13, neither of Terada nor Harada teach an amount of the electro-conductive particles in the domains of 50 to 150 parts by mass per 100 parts by mass of the second rubber, in conjunction with the claimed properties. Paragraph [0050] of Terada teaches that the content of the carbon black can be adjusted. However, in the context of the Terada reference, this teaching is directed to the elastic member as a whole, and not the domains specifically. In addition, this section of Terada does not teach the separate volume resistivity values for the matrix and domains per the present claims. In addition, Terada provides no 
The Examiner’s Amendment appearing above was made for the purpose of correcting formal errors.
Based on the foregoing, claims 1, 5-13, and 17 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/E.W./
Examiner, Art Unit 1783

/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783